Citation Nr: 1115771	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for anxiety reaction with somatic symptoms.

2.  Entitlement to a compensable rating for left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from April 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The case was brought before the Board in October 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the veteran in the development of his claims, to include affording him a VA examination. The case is once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The case must once again be remanded because the AMC did not follow prior remand instructions.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

When these claims were last remanded, it was to afford the Veteran VA examinations at a location closer to his residence.  As explained in the prior remand, the Veteran is elderly (almost 88 years old), disabled and lives in Duluth, Minnesota, some 154 miles away from the Minneapolis VAMC.  Accordingly, previously scheduled VA examinations in Minneapolis, MN, were cancelled by the Veteran because he is unable to travel such a long distance.

The Board previously remanded the claim instructing the AMC to schedule the Veteran for a VA examination in Duluth, Minnesota or neighboring Superior, Wisconsin on a contract fee basis.  

The AMC, in response, once again scheduled the Veteran for a VA examination in Minneapolis, MN in February 2010.  The Veteran again cancelled indicating he could not travel such a long distance.  

The Veteran's son, on his behalf, wrote a statement dated February 2011 indicating the Veteran's symptoms have worsened and the Veteran very much desires a VA examination.  The Veteran's son explained that his father expressed to him that he wanted to go to past VA examination appointments, but the travel time was too much for him because it would have required over two hours of driving.  The Board further notes, it is clear from the claims folder that the Veteran routinely appears for VA outpatient treatment appointments in Superior, Wisconsin (Twin Ports CBOC), which is much closer to his home.  Accordingly, the Board finds no evidence that the Veteran would not appear for a VA examination, even on a contract fee basis, if scheduled closer to his home.  

The Board remands these claims for compliance with the August 2009 Board remand.  Specifically, to afford the Veteran VA examinations, to include on a contract fee basis if needed, closer to his residence in Duluth, Minnesota.  

This is especially necessary since the Veteran's disabilities may have worsened since last evaluated.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted). 

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from February 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. Obtain the Veteran's VA medical records for treatment of his claimed disabilities from the VA Medical Center in Minneapolis, Minnesota and Superior, Wisconsin from February 2010 to the present and from any private sources.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  AMC should schedule the Veteran for appropriate examination(s) on a contract fee basis (if necessary) in connection with his claims of increased rating for anxiety reaction with somatic symptoms and for a left hydrocele.  The examinations must be conducted in Duluth, Minnesota or neighboring Superior, Wisconsin.  The examiner(s) should assess the current severity of the Veteran's service-connected anxiety reaction with somatic features and left hydrocele.

All relevant tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner(s) for review of the case.  The examiner(s) are asked to provide a thorough rationale for all opinions rendered. Reports should be prepared and associated with the Veteran's claims folder.

3. After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

